UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1781


METASEBYA KASSA MEKONEN,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 4, 2010                  Decided:   March 17, 2010


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Metasebya Kassa Mekonen, Petitioner Pro Se. Raphael Choi, Chief
Counsel, Arlington, Virginia; Daniel Eric Goldman, Senior
Litigation Counsel, Paul Thomas Cygnarowicz, Jem Colleen Sponzo,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Metasebya   Kassa    Mekonen,      a    native    and    citizen      of

Ethiopia,   petitions   for     review    of   an   order    of    the    Board   of

Immigration Appeals (Board) denying her motion to reconsider.

We have reviewed the administrative record and find no abuse of

discretion in the denial of relief on Mekonen’s motion.                      See 8

C.F.R. § 1003.2(a) (2009).        We accordingly deny the petition for

review for the reasons stated by the Board.                 See In re: Mekonen

(B.I.A. June 12, 2009).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court    and    argument     would       not   aid     the

decisional process.

                                                                  PETITION DENIED




                                     2